DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16, 18 and 20 (claims 18 and 20, as amended) in the reply filed on 10/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 8-9,13 and 15 recited the phrase “in particular” and claim 8 also recited the phrase “more particularly”, whereas “in particular” and “more particularly” define as especially (used to show that a statement applies to one thing more than any other), therefore the phrase makes the boundary of the claim uncertain because of claiming especially to one feature more than any other such as especially claiming one method step or feature than any other method step or feature. It is not clear the claimed 
Claim 13; line 2, recited that “forming a line/space ratio of the component carriers smaller than 30 µm, in particular in a range between 1 µm and 30 µm”, however from the specification [0027,0062,0075 and 0087], it is not clear what is mean by line/space ratio, which line and space are need to be specifically measured to calculate the ratio, also it is confusing that how a ratio has a unit like “µm”, because ratio define as the quantitative relation between two amounts showing the number of times one value contains or is contained within the other. Therefore the claim language is vague or otherwise unclear in describing and defining the claimed invention.
Claim 15; line 16, recited the feature “laminate-type”, although specification; [0049] recited that the component carriers are laminate-type component carriers. In such an embodiment, the component carrier is a compound of multiple layer structures which are stacked and connected together by applying a pressing force and/or heat. However from the claim language it is unclear and confusing about what is mean by “laminate-type”. Therefore the boundaries of the claim language are not reasonably clear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-2, 5, 12 and 15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Murphy, US 5335771.
Regarding claim 1, Murphy discloses; a method of processing component carriers, comprising: 									providing a plurality of arrays (Fig. 1; 10,Fig. 7; 10, 10A and Col. 9; Ln. 56-59; storage tray) each comprising a plurality of component carriers (Fig. 1; 36-38, 40-46 and Col. 6; Ln. 30-32; storage pocket areas for components 11-17); 					providing a plurality of separator bodies (Fig. 1, 4-7; 80,  and Col. 7; Ln. 62; spacer tray); 											forming an alternating stack (Fig. 7; 10, 80´,10A  and Col. 9; Ln. 56-59; spacer tray 80´ interposed between storage tray 10 and 10A) of the arrays and the separator bodies so that each adjacent pair of stacked arrays is spaced by a respective separator body; and carrying out at least one process (Col. 1; Ln. 42-48; chip carrier houses and protects an individual component …during processing, production, testing and assembly operation), in particular at least one back-end process, using the stack.
Regarding claim 2, Murphy discloses; the method comprises carrying out said at least one back-end process (Col. 1; Ln. 42-48;) while the arrays remain stacked (Fig. 7; 10, 80´,10A  and Col. 9; Ln. 56-59; spacer tray 80´ interposed between storage tray 10 and 10A) with the separator bodies in between.
Regarding claim 5, Murphy discloses; the method comprises handling the stack for transferring (Col. 4; Ln. 44-46; transportation) the stack between subsequent back-end processes, in particular without unstacking (Col. 5; Ln. 1-5; to lock the spacer tray and adjacent storage tray together) for the transferring.
Regarding claim 12, Murphy discloses; the method comprises providing the separator bodies and the arrays so that a main surface area of each separator body is equal (Fig. 7; 10, 80´,10A  and Col. 9; Ln. 56-59; spacer tray 80´ interposed between storage tray 10 and 10A and have equal surface areas) to a main surface area of each array.
Regarding claim 15, Murphy discloses; comprising at least one of the following features: 												wherein the component carriers comprise at least one electrically conductive layer structure (Col. 6; Ln. 7-8; conductive plastic) which comprises at least one of the group consisting of copper, aluminum (Col. 6; Ln. 7-14; aluminum-filled), nickel, silver, gold, titanium, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene; 					wherein the component carriers comprise at least one electrically insulating layer structure which comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide (Col. 6; Ln. 7-14; aluminum-filled polyether imides), polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide; wherein the component carriers are shaped as a plate; 			wherein the component carriers are configured as one of the group consisting of a printed circuit board, and a substrate, or a preform thereof (Fig. 1; 36-38, 40-46 and Col. 6; Ln. 30-32; storage pocket areas for components 11-17), 		.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, US 5335771, in view of Aihara, US9184076.
Regarding claims 3-4, Murphy substantially discloses the invention of spacer trays for stacking storage trays protect integrated circuits during processing, production, testing and assembly operation but is silent about said at least one back-end process carried out while the arrays remain stacked comprises baking the stack in claim 3 and  the method comprises baking the stack in an oven at a temperature of at least 200°C, in particular of at least 250°C. However Aihara teaches that an electronic component handling in the IC handler preheated at the predetermined temperature generally ranges from -50°C. to +150°C (Col. 5; Ln.3-5).							It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by providing said at least one back-end process carried out while the arrays remain stacked comprises baking the stack in claim 3 and  the method comprises baking the stack in an oven at a 
Regarding claims 6-8, Murphy discloses in claim 6; the method comprises maintaining the stack (Col. 5; Ln. 1-5; to lock the spacer tray and adjacent storage tray together) between subsequent back-end processes. 							Murphy discloses in claim 7; said at least one back-end process carried out with an individually picked array comprises carrying out a functional test (Col. 1; Ln. 42-48; chip carrier houses and protects an individual component …during processing, production, testing and assembly operation).							Murphy substantially discloses the invention of spacer trays for stacking storage trays protect integrated circuits during processing, production, testing and assembly operation but is silent about individually picking each array from the stack for carrying out at least one of said back-end processes with the respective picked array in claim 6 and with an individually picked array in claim 7 and also said at least one back-end process carried out with an individually picked array comprises carrying out an inspection, in particular an optical inspection, more particularly an automatic optical inspection in claim 8. However Aihara teaches that the IC device conveying apparatus comprises a flat preheat plate 12-1 and preheated at the predetermined temperature. After that, the IC devices are placed on a supply shuttle 13 which is a conveying apparatus, and conveyed to a measuring unit 14 (Col. 5; Ln.1-3, 14-15). And in the 
Regarding claims 9-11 and 14, Murphy taken with Aihara substantially discloses the invention of spacer trays for stacking storage trays protect integrated circuits during processing, production, testing and assembly operation but is silent about said at least one back-end process carried out with an individually picked array comprises marking, in particular laser marking, a defective array or a defective component carrier of the array in claim 9, said at least one back-end process carried out with an individually picked array comprises cleaning the stack in claim 10, the method comprises forming again an alternating stack of the arrays and the separator bodies after said at least one back-end process carried out with individually picked arrays, so that each adjacent pair 
However laser marking a defective array or a defective component carrier, cleaning the stack and re-stacking or reusing of trays considered as being conventional for the skilled person and  known method steps of processing, production, testing and assembly operation discloses by Murphy taken with Aihara. 						Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide said at least one back-end process carried out with an individually picked array comprises marking, in particular laser marking, a defective array or a defective component carrier of the array in claim 9, said at least one back-end process carried out with an individually picked array comprises cleaning the stack in claim 10, the method comprises forming again an alternating stack of the arrays and the separator bodies after said at least one back-end process carried out with individually picked arrays, so that each adjacent pair of stacked arrays is again spaced by a respective separator body in claim 11, and at least one of the following features: wherein the method comprises reusing or disposing the separator bodies after the back-end processing; wherein the method comprises carrying out unstacking and re-stacking the stack of the arrays and the separator bodies between subsequent back-end processes in claim 14, since a person of ordinary skill not only knows of the benefits of providing laser marking a defective array or a defective .

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, US 5335771, in view of Royer, US 5547082, in view of MIYOSHI, US 2016/0381806 and further in view of TAKAHASHI, JP 2001-044220.
Regarding claim 16, Murphy substantially discloses the invention of spacer trays for stacking storage trays protect integrated circuits during processing, production, testing and assembly operation but is silent about the separator sheets are: temperature stable at least up to 300°C. However Royer teaches that a component tray, including a frame and a removable insert. The frame material preferably is selected to be resistant to the deleterious effects of heating to a temperature of approximately 125°C (Col. 2; Ln.57-60). 												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy by providing the separator sheets are: temperature stable at least up to 300°C, as taught by Royer, to provides provide adequate rigidity, durability, and dimensional stability (Col. 2; Ln.57-58).	Murphy taken with Royer substantially discloses the invention of spacer trays for stacking storage trays protect integrated circuits during processing, production, testing and assembly operation but is silent about have a surface roughness Ra below 3 µm. However MIYOSHI teaches that the surface roughness Ra of the carrier is controlled to 
However TAKAHASHI teaches that a protection material is inserted between the lead frames and dusts do not adhere due to the electrostatic electricity because the protection material is conductive (abstract).				
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Murphy taken with Royer and MIYOSHI by providing non-adhesive with respect to foreign particles, as taught by TAKAHASHI, to eliminate generation of paper dusts, adhesion of dusts due to static electricity (abstract).  
Regarding claim 20, Murphy discloses; the method comprises automatically handling (Col. 4; Ln.54-55; automated handling technique) an alternating stack of said separator sheets and said arrays, without touching by a human operator.

Allowable Subject Matter
Claims 13 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729